Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 1 of 11 PageID #: 1




GISKAN SOLOTAROFF & ANDERSON LLP
90 Broad Street, 10th Floor
New York, New York 10004
(646) 964-9640
Jason L. Solotaroff
Amy Robinson
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X

JOHN P. MAHER,

                                   Plaintiff,                               COMPLAINT

                 -against-                                                  Dkt. No.


NASSAU HEALTH CARE CORPORATION,

                                   Defendant.

------------------------------------------------------------------------X



        Plaintiff John P. Maher, by his attorneys Giskan Solotaroff & Anderson LLP, for his

complaint against Defendant Nassau Health Care Corporation (“NHCC”), alleges as follows:

                                     PRELIMINARY STATEMENT

        1.       This is an action for unlawful retaliation in violation of the False Claims Act, 31

U.S.C. § 3729(h), and N.Y. Labor Law § 740, and breach of contract.

        2.       Mr. Maher was employed from January 1, 2012, until he was terminated, effective

June 12, 2020, as Executive Vice-President and Chief Financial Officer at Defendant NHCC, the

public benefit corporation that operates the Nassau University Medical Center and other health

care facilities in Nassau County.

        3.       In January 2020, Robert Detor became Chairman of NHCC.
Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 2 of 11 PageID #: 2




       4.      In April 2020, NHCC applied for a grant from the federal government program

that provided funds to health care providers for services provided to COVID-19 patients. The

grant application required NHCC to specify the number of COVID-19 positive patients.

       5.      Mr. Maher was involved in preparing the grant application, including overseeing

a process to ascertain the right number of COVID-19 positive patients. That process, which

utilized multiple data points, identified 625 COVID-19 patients. Mr. Maher confirmed with

NHCC’s health care consultants that the process was correct.

       6.      Before the grant was to be submitted, NHCC’s general counsel and chief

compliance officer informed Mr. Maher, per the hospital consultants, that the number of

COVID-19 positive patients should be increased to 900. Mr. Maher then communicated with the

consultants again who advised him that the original process to determine the number of 625

COVID-19 positive patients was accurate and should be used. When Mr. Maher reported this to

NHCC’s general counsel and chief compliance officer, she directed him again to certify that

there were 900 COVID-19 positive patients.

       7.      On April 24, 2020, Mr. Maher received an email from Mr. Detor, which accused

Mr. Maher of not being a team player. In the ensuing correspondence, Mr. Maher explained that

it did not appear the higher number could be justified. In response, Mr. Detor stated in an email

dated April 25, 2020 that it was in NHCC’s “best interest to be in the position of asking for

forgiveness and not permission.” In a telephone conversation later that day, Mr. Detor yelled at

Mr. Maher and told him that his whistleblowing would not be tolerated and would be one of the

reasons he would be fired.




                                                 2
Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 3 of 11 PageID #: 3




       8.      NHCC proceeded to include the higher number of 900 COVID-19 positive

patients in its grant application which, according to Mr. Detor, resulted in NHCC receiving an

additional $20 million from the federal government.

       9.      On May 14, 2020, two days after counsel for Mr. Maher sent a letter to NHCC’s

general counsel and chief compliance officer notifying NHCC of Mr. Maher’s whistleblower

retaliation claims, Mr. Detor informed Mr. Maher that NHCC had suspended his employment.

       10.     On June 11, 2020, Mr. Detor informed Mr. Maher that NHCC had terminated his

employment, effective June 12, 2020.

       11.     NHCC breached Mr. Maher’s employment agreement by failing to provide Mr.

Maher the 365-day notice period required under the agreement where the termination was, as it

was here, without cause.


                                          THE PARTIES

       12.     Plaintiff Maher is domiciled in Nassau County, New York.

       13.     Defendant Nassau Health Care Corporation is a public benefit corporation

organized under the laws of New York with its principal place of business in Nassau County.

                                 VENUE AND JURISDICTION

       14.     This Court has jurisdiction over Mr. Maher’s federal False Claims Act retaliation

claim pursuant to 28 U.S.C. § 1331. This Court has jurisdiction over Mr. Maher’s claims under

the New York Labor Law and the New York State Human Rights Law, as well as over Mr.

Maher’s breach of contract claim, pursuant to 28 U.S.C. § 1367.

       15.     Venue is properly before this Court pursuant to 28 U.S.C. § 1391 as a substantial

part of the events or omissions giving rise to the claim occurred in this District.


                                                  3
Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 4 of 11 PageID #: 4




          16.   This Court has personal jurisdiction over Defendant because it operates its

business in New York State and employed Plaintiff within New York State.

                                             FACTS

                A. Mr. Maher’s Background and Accomplishments at NHCC.

          17.   Mr. Maher received a B.S. degree in Accounting from Providence College and a

master’s degree in Health Policy and Management from Columbia University’s School of Public

Health.

          18.   Since 1982, Mr. Maher has held a number of senior finance and management

executive positions at hospitals throughout the New York metropolitan area. In January 2012,

Mr. Maher was hired as NHCC’s Deputy Executive Director, Executive Vice-President for

Finance and Operations, and Chief Financial Officer.

          19.   At the time Mr. Maher joined NHCC, he executed an employment agreement,

standard for senior executives at the corporation, which required 365 days’ paid notice if NHCC

terminated him without cause.

          20.   From January 2012 until January 2020, Mr. Maher was universally considered a

strong performer in his role. Mr. Maher never received a negative performance review and was

responsible for increasing revenue, improving credit review procedures, modernizing operations,

and salvaging over $40 million in state grants, among other accomplishments.



                B. Detor Retaliates Against Mr. Maher for his Efforts to Ensure the
                   Truthfulness of NHCC’s Application for Federal COVID-19 Funds.


          21.   In January 2020, Robert Detor was appointed chairman of NHCC’s board of

directors.

                                                 4
Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 5 of 11 PageID #: 5




        22.    In mid-April 2020, NHCC began planning to submit an application

under the CARES Act to obtain significant federal funds from the United States Department of

Health and Human Services (“HHS”) in connection with NHCC’s treatment of COVID-19

patients.

        23.    In the context of the CARES Act application, both Mr. Maher and Mr. Detor had

a fiduciary obligation to ensure that NHCC – as a grantee of federal funding – submitted strictly

accurate information.

        24.    The HHS attestation required NHCC to certify “that all information (including

admission data) it provides as part its application for the Payment, as well as all information and

reports relating to the Payment that it provides in the future at the request of the Secretary or

Inspector General, are true, accurate and complete, to the best of its knowledge.”

        25.    NHCC was required to “acknowledge that any deliberate omission,

misrepresentation, or falsification of any information contained in this Payment application or

future reports may be punishable by criminal, civil, or administrative penalties, including but not

limited to revocation of Medicare billing privileges, exclusion from federal health care programs,

and/or the imposition of fines, civil damages, and/or imprisonment.”

        26.    A central item of information required for the application was a headcount of

COVID-19-positive patients under NHCC’s care.

        27.    To calculate the headcount, Mr. Maher worked closely with NHCC’s

Departments of Quality Assurance, Infection Control, Laboratories and Information Systems to

devise a precise process to count patients including those who had not been tested for COVID-19

but, due to a specific data set of symptoms (including detailed laboratory results, documented



                                                  5
Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 6 of 11 PageID #: 6




infectious disease comments, and physician progress notes), could justifiably be characterized as

positive and therefore included in the headcount to HHS.

        28.    This exacting process identified 625 COVID-19-positive patients. Mr. Maher also

confirmed with a consulting agency, Alvarez & Marsal (“A&M”), that the methodology was

appropriate and that the patient count was accurate.

        29.    On April 23, 2020, before the deadline for the HHS submission, Megan Ryan,

NHCC’s chief compliance officer and general counsel, advised Mr. Maher that the deadline had

been extended, and the NHCC should submit an increased headcount of 900 COVID-19 positive

patients.

        30.    Ms. Ryan provided no details for the increase other than to say that Richard

Cascio of A&M had called for the significant increase in the headcount of COVID-19 positive

patients.

        31.    Mr. Maher was concerned in that HHS had provided guidance, at the time it

extended the deadline for applications, that “the number of admissions you submit…should

reflect admissions with positive tests and should not include presumptive cases.”

        32.    Mr. Maher called Mr. Cascio – one of NHCC’s primary contacts at A&M – to

confirm that NHCC’s original methodology for counting COVID-19-positive patients was

correct. Contrary to Ms. Ryan’s representation, Mr. Cascio confirmed that the original

methodology was right, and that NHCC should submit the original count of 625.

        33.    Mr. Maher reported this conversation to Ms. Ryan, who reiterated her request,

with visible discomfort, to submit the headcount of 900 COVID-19-positive patients, with again

no justification for the increased headcount.



                                                6
Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 7 of 11 PageID #: 7




       34.     On April 24, 2020, Mr. Maher received an email from Mr. Detor stating that he

had received feedback that Mr. Maher was “not being a team player with regard to [the COVID-

19 funds] submission.”

       35.     Mr. Maher replied to this email the same evening. Mr. Maher explained that that

he was a team player, but that he was concerned that the increased total from 625 to 900 patients

may not withstand an audit. Mr. Maher further explained that he was simply looking for

justification for the increased headcount, particularly because A&M had advised him that the

original method of counting was correct,

       36.     In response, the next day, April 25, 2020, Mr. Detor sent Mr. Maher an email

stating that it would not always be possible to defend NHCC’s actions, that there were grey

areas, that his job was to benefit the hospital and not obsess over “tic and tying,” and that “an

overly conservative approach is to the detriment of the institution.” Mr. Detor stated that the

objective was to take whatever actions NHCC determined will help it in the future, that

corrections can always be made, and that it was in NHCC’s “best interest to be in the position of

asking for forgiveness and not permission.”

       37.     Mr. Maher was astounded that Mr. Detor was cavalierly justifying the making of

misrepresentations in an application for federal funds, which, as set forth above, could subject

NHCC and its officers to potential civil and criminal liability.

       38.     Mr. Detor and Mr. Maher subsequently spoke by phone.

       39.     During the call, Mr. Detor screamed at Mr. Maher for a sustained period, again

accusing him of “not being a team player,” but this time stating that he knew he was “engaging

in whistleblowing activity,” saying that his behavior would “not be tolerated,” and that the

whistleblowing was one of the reasons Mr. Maher would be terminated.

                                                  7
Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 8 of 11 PageID #: 8




       40.     Ultimately, the higher patient number was submitted. Mr. Detor later told

NHCC’s Board that this resulted in increased federal funding of $20 million, for a total grant

amount in excess of $70 million.

       41.     Based on Mr. Detor’s threats, Mr. Maher was concerned that that Mr. Detor

would retaliate against him and retained counsel. On May 12, 2020, Mr. Maher’s counsel wrote

NHCC to put it on notice of Mr. Maher’s claims, including claims for whistleblower retaliation

in violation of New York Labor Law § 741. On May 14, 2020, Mr. Detor informed Mr. Maher

that his employment was suspended.

       42.     On June 11, 2020, NHCC terminated Mr. Maher’s employment, effective June

12, 2020.

               C. By Terminating Mr. Maher Without Cause and Without the Required
                  Notice, NHCC Breached Mr. Maher’s Employment Agreement.


       43.     As set forth above, Mr. Maher’s employment agreement required NHCC to

provide him with 365 days’ notice before terminating him without cause.

       44.     The employment agreement defines “cause” narrowly. Cause was limited to

situations involving serious and willful misconduct, including commission of a crime or

embezzlement, and for other types of misconduct generally requiring notice and an opportunity

to cure.

       45.     The employment agreement stated explicitly that “[c]ause does not include bad

judgment or any act or omission reasonably believed by the Employee, in good faith, to have

been in the best interests of Employer.”




                                                8
Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 9 of 11 PageID #: 9




        46.    Given that there was no cause for Mr. Maher’s termination, NHCC was obligated

to provide him with 365 days’ notice. By failing to provide him with that notice, NHCC

breached the employment agreement.


                                 FIRST CLAIM FOR RELIEF
                      (Retaliation in Violation of Federal False Claims Act)

        47.    Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

        48.    Defendant retaliated against Plaintiff in violation of the anti-retaliation provisions

of the False Claims Act, 31 U.S.C. § 3730(h), by terminating his employment in retaliation for

his opposition to what Plaintiff reasonably believed to be Defendant’s submission of a false

claim to HHS for CARES Act funds in connection with treatment of COVID-19-positive

patients.


                                SECOND CLAIM FOR RELIEF
                        (Retaliation in Violation of N.Y. Labor Law § 740)

        49.    Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

        50.    Defendant retaliated against Plaintiff for his opposition to, and disclosure to a

supervisor of, conduct constituting health care fraud within the meaning of New York Labor

Law § 740.


                                 THIRD CLAIM FOR RELIEF
                                     (Breach of Contract)

        51.    Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.


                                                 9
Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 10 of 11 PageID #: 10




       52.       Defendant breached Mr. Maher’s employment agreement by terminating him

without cause and failing to provide him with the notice required under the agreement.


WHEREFORE, Plaintiff demands a judgment:

       1.        Reinstating Plaintiff’s employment with Defendants and upon reinstatement,

                 enjoining Defendant from retaliating against him for his complaints concerning

                 false claims or health care fraud in the terms and conditions of his employment;

       2.        Awarding Plaintiff back pay, and on Plaintiff’s False Claims Act claims two times

                 the back pay;

       3.        Awarding Plaintiff special damages, including but not limited to damages for

                 emotional distress;

       4.        Awarding Plaintiff damages for breach of contract;

       5.        Awarding reasonable attorneys’ fees, costs, and expenses, and


       Granting such other legal and equitable relief to the Plaintiff as the Court may deem just

and equitable.




                                                 10
Case 2:20-cv-03908-DRH-ST Document 1 Filed 08/24/20 Page 11 of 11 PageID #: 11




                                           JURY DEMAND

         Plaintiff demands trial by jury of all issues as of right by a jury.

Dated:           New York, New York
                 August 24, 2020
                                                 GISKAN, SOLOTAROFF & ANDERSON LLP


                                                 s/______________________
                                         By:     Jason L. Solotaroff
                                                 Amy Robinson
                                                 90 Broad Street, 10th Floor
                                                 New York, New York 10004
                                                 646-964-9640
                                                 jsolotaroff@gslawny.com
                                                 ATTORNEYS FOR PLAINTIFF




                                                    11
